USCA11 Case: 20-12476     Date Filed: 10/22/2021    Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-12476
                   Non-Argument Calendar
                   ____________________

ELLEN T. THATCHER,
                                              Plaintiff-Appellant,
versus
DEPARTMENT OF VETERANS AFFAIRS,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 8:17-cv-03061-AEP
                   ____________________
USCA11 Case: 20-12476           Date Filed: 10/22/2021        Page: 2 of 10




2                         Opinion of the Court                     20-12476


Before BRANCH, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Ellen Thatcher, proceeding pro se, appeals the district
court’s order granting summary judgment to her former employ-
er, the Department of Veterans Affairs (“the VA”), on all three
counts alleged in her complaint of violations of the Rehabilitation
Act. 1 On appeal, she does not expressly state what legal error she
contends the district court made. Rather, she argues that multiple
employees of the VA perjured themselves in their depositions in
the district court. She claims these employees conspired with a
VA official to push her out of the VA by making false allegations
against her and refusing to accommodate her physical limitations.
       The VA, in turn, responds that Thatcher has failed to chal-
lenge, on appeal, the merits of the district court’s order and thus
has waived any challenges to it. And regardless, it argues, sum-
mary judgment was proper.
                                          I
       We construe pro se litigants’ pleadings liberally. Tannen-
baum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
However, in civil cases, we generally will not consider an issue
not raised in the district court. Access Now, Inc. v. Southwest
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Similarly, when

1 Thatcher also attempts to raise a hostile work environment claim “under
Title VII” for the first time on appeal. Because this issue was not raised be-
low, we need not consider such a claim. See Access Now, Inc. v. Southwest
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).
USCA11 Case: 20-12476       Date Filed: 10/22/2021     Page: 3 of 10




20-12476               Opinion of the Court                        3

an appellant fails to identify a particular issue in her brief before
us or fails sufficiently to argue the merits of her position on an
identified issue, she is deemed to have abandoned it. Hamilton v.
Southland Christian Sch., Inc., 680 F.3d 1316, 1318-19 (11th Cir.
2012). When a district court rests its decision on multiple, inde-
pendent grounds, an appellant must show that each stated ground
is erroneous. Sapuppo v. Allstate Floridian Ins., 739 F.3d 678, 680
(11th Cir. 2014). “When an appellant fails to challenge properly
on appeal one of the grounds on which the district court based its
judgment, [s]he is deemed to have abandoned any challenge of
that ground, and it follows that the judgment is due to be af-
firmed.” Id.
        As an initial matter, Thatcher has arguably abandoned any
claim of legal error by the district by failing to expressly identify
and argue such error before us. Rather than challenge the district
court’s conclusions concerning her claims of refusal to accommo-
date, failure to engage in an interactive process, and retaliation,
Thatcher alleges that the witnesses on whose testimony the VA
relied in its motion for summary judgment perjured themselves, a
claim she did not raise below. However, liberally construed, an
allegation of perjury is essentially an argument that there is a
genuine dispute of fact, because at bottom it is a claim that prof-
fered evidence is false. Read in this light, Thatcher’s pro se brief
implicitly preserves a general challenge to the district court’s con-
clusion that no genuine issue of material fact exists. But, as we
explain below, even assuming she has implicitly preserved such a
challenge, it is meritless.
USCA11 Case: 20-12476        Date Filed: 10/22/2021      Page: 4 of 10




4                       Opinion of the Court                 20-12476

                                      II
       We review a district court’s grant of summary judgment de
novo, construing all evidence and drawing all reasonable infer-
ences in favor of the non-movant. Frazier-White v. Gee, 818 F.3d
1249, 1255 (11th Cir. 2016).
       Summary judgment is only appropriate where the movant
demonstrates that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(a). “Speculation does not create a genuine
issue of fact; instead, it creates a false issue, the demolition of
which is a primary goal of summary judgment.” Cordoba v.
Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005) (quoting Hed-
berg v. Ind. Bell Tel. Co., 47 F.3d 928, 931-32 (7th Cir. 1995)).
                                      A
       The Rehabilitation Act prohibits federal agencies from dis-
criminating in employment against “otherwise qualified individu-
als with a disability.” Mullins v. Cromwell, 228 F.3d 1305, 1313
(11th Cir. 2000). Claims under the Rehabilitation Act are gov-
erned by the same standards as those brought against private em-
ployers under the Americans with Disabilities Act. Cash v. Smith,
231 F.3d 1301, 1305 (11th Cir. 2000).
        When a plaintiff relies on circumstantial evidence to estab-
lish a prima facie case of discrimination, courts assess such claims
under the framework established in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Alvarez v. Royal Atl. Devs., Inc.,
610 F.3d 1253, 1264 (11th Cir. 2010). Under that framework, the
plaintiff has the initial burden to show that (1) she has a disability,
(2) she is otherwise qualified for a position, and (3) she was sub-
USCA11 Case: 20-12476       Date Filed: 10/22/2021    Page: 5 of 10




20-12476               Opinion of the Court                       5

jected to unlawful discrimination as a result of her disability.
Boyle v. City of Pell City, 866 F.3d 1280, 1288 (11th Cir. 2017).
       A person with a disability is “otherwise qualified” if she is
able to perform the essential functions of a specific job with or
without a reasonable accommodation. Id. An individual who,
even with a reasonable accommodation, would be unable to per-
form the functions of the position, is not “otherwise qualified”
and thus cannot establish a prima facie case of discrimination.
Davis v. Fla. Power & Light Co., 205 F.3d 1301, 1305 (11th Cir.
2000).
        An employer unlawfully discriminates against an otherwise
qualified person by failing to provide a reasonable accommoda-
tion for the disability, unless doing so would impose an undue
hardship on the employer. Boyle, 866 F.3d at 1289. The plaintiff
bears the burden of identifying an accommodation and showing
that it would allow her to perform the essential functions of the
position. Id. What constitutes a reasonable accommodation de-
pends on the circumstances, but it may include job restructuring
and part-time or modified work schedules, among other things.
Frazier-White, 818 F.3d at 1255 (quoting 42 U.S.C. § 12111(9)).
Further, though the Rehabilitation Act does not require an em-
ployer to create a new position for an employee with a disability,
it may obligate them to reassign the employee to an existing, va-
cant position if the employee is otherwise qualified for that posi-
tion. Boyle, 866 F.3d at 1289. But an employer is not obligated to
promote an employee or remove another employee from their
position in order to accommodate an employee’s disability. Id.
      Here, Thatcher failed to make out a prima facie case of dis-
crimination under the Rehabilitation Act. A VA fitness for duty
USCA11 Case: 20-12476       Date Filed: 10/22/2021     Page: 6 of 10




6                      Opinion of the Court                20-12476

examination concluded that she was not able to perform many of
the functional requirements of her position, and she conceded as
much in a deposition. Therefore, she was not “otherwise quali-
fied” for her current position. She claimed, however, that she
would have been qualified to work as an advanced registered
nurse practitioner (“ARNP”) in the VA’s sleep clinic, and that re-
assignment to this position would have been a reasonable ac-
commodation. But she conceded that she did not know if an
open ARNP position existed at the time, and she later learned that
the only open position was for a doctor. She also testified that a
position as the chief of nurse practitioners would have been an
appropriate accommodation for which she was qualified but con-
ceded that this would have been a promotion. Thus, the VA’s ev-
idence showed—and she conceded—that she was not “otherwise
qualified” for her current position and was unable to identify an
available position for which she was qualified and to which reas-
signment would have been a reasonable accommodation. Be-
cause Thatcher failed to meet her burden to show that she was
otherwise qualified and that a reasonable accommodation existed,
the district court did not err in granting summary judgment on
her refusal to accommodate claim.
                                     B
       In some circumstances, an employer may be required to
engage in an “informal, interactive process” to identify a suitable
accommodation for an employee with a disability. Frazier-White,
818 F.3d at 1257 (quoting 29 C.F.R. § 1630.2(o)(3)). However, we
have held that where the plaintiff fails to identify a reasonable ac-
commodation, an employer’s failure to engage in this process is
not actionable. See id. at 1257-58.
USCA11 Case: 20-12476         Date Filed: 10/22/2021     Page: 7 of 10




20-12476                Opinion of the Court                          7

      Here, the district court found that Thatcher’s “interactive
process” claim failed because such a claim cannot be independent-
ly maintained absent a plaintiff’s identification of a reasonable ac-
commodation. Because Thatcher failed to identify a reasonable
accommodation as described above, the court did not err in grant-
ing summary judgment to the VA on this issue. See Frazier-
White, 818 F.3d at 1257-58.
                                      C
        The Rehabilitation Act also prohibits an employer from re-
taliating against individuals for initiating or participating in activi-
ty protected by the Act. 42 U.S.C. § 12203(a); see also 29 U.S.C.
§ 791(f) (incorporating the anti-retaliation provision of the Ameri-
cans with Disabilities Acts into the Rehabilitation Act). Claims of
retaliation based on circumstantial evidence can be analyzed un-
der the McDonnell Douglas framework. Wright v. Southland
Corp., 187 F.3d 1287, 1305 (11th Cir. 1999). Thus, to make out a
prima facie case, Thatcher bore the burden of showing that
(1) she engaged in activity protected under the Rehabilitation Act,
(2) she suffered an adverse action, and (3) the adverse action and
the protected activity were “causally connected.” Garrett v. Univ.
of Ala. at Birmingham Bd. of Tr., 507 F.3d 1306, 1315-16 (11th Cir.
2007). For an action to be adverse, it must result in “some tangi-
ble, negative effect” on employment. Lucas v. W.W. Grainger,
257 F.3d 1249, 1261 (11th Cir. 2001). For an action and protected
activity to be causally connected, a plaintiff must show that retali-
ation for protected activity was the “but-for” cause of an adverse
action. Frazier-White, 818 F.3d at 1258.
        If the plaintiff makes out a prima facie case, the burden
shifts to the defendant to produce evidence of a non-retaliatory
USCA11 Case: 20-12476       Date Filed: 10/22/2021     Page: 8 of 10




8                      Opinion of the Court                20-12476

reason for the adverse employment action. Pennington v. City of
Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001). After that, the
plaintiff bears the burden of showing that the proffered reason is
pretextual. Id. To clear this final hurdle, the plaintiff must offer
evidence sufficient for a reasonable jury to conclude both that
(1) the defendant’s proffered reason was false and
(2) discrimination was the real reason for the adverse action.
Brooks v. Cnty. Comm’n of Jefferson Cnty., 446 F.3d 1160, 1163
(11th Cir. 2006). If the reason is “one that might motivate a rea-
sonable employer,” a plaintiff cannot establish pretext simply by
questioning the wisdom of the proffered reason. Id. (quoting Al-
exander v. Fulton Cnty., 207 F.3d 1303, 1339 (11th Cir. 2000)).
        Thatcher identified five actions that she alleged constituted
retaliation. The first two of these actions occurred on August 16,
2013 and August 20, 2013, respectively. However, her first pro-
tected activity—her first attempt to request a reasonable accom-
modation—did not occur until August 26, 2013. Thus, it could
not have caused the prior actions.
       A third alleged act of retaliation—that the VA official asked
a fellow VA employee to write a negative report of contact
(“ROC”) about her—was not adverse. After the VA official made
this request, the fellow VA employee did not write a negative
ROC about Thatcher but instead wrote an ROC reporting the re-
quest to the VA and alleging that the VA official had a personal
vendetta against Thatcher. Even assuming a negative ROC writ-
ten by someone who was not Thatcher’s supervisor would have
constituted an adverse action, Thatcher’s evidence showed at
most only an unsuccessful attempt to produce this outcome. Be-
cause there was no tangible, negative effect on her employment
USCA11 Case: 20-12476       Date Filed: 10/22/2021     Page: 9 of 10




20-12476               Opinion of the Court                        9

that resulted from the VA official’s request, the action was not
adverse.
        The two remaining acts of alleged retaliation—the VA offi-
cial’s failure to return Thatcher to Bay Pines after the fact-finding
investigation and ordering her to undergo a fitness for duty exam-
ination—occurred after Thatcher’s protected activity, but she did
not show that they were causally connected to it. With respect to
the first act, Thatcher stated that back surgery had “put [her] in a
weakened state” and that this new weakness provided the VA of-
ficial and those with whom he had conspired an opportunity to
push her out of her position. But this is mere speculation, not
based on personal knowledge, and is insufficient to create a genu-
ine issue of fact. Cordoba, 419 F.3d at 1181. Likewise, with re-
spect to the second act, Thatcher offered only speculation as to
the motivation for ordering her to undergo a fitness for duty ex-
amination.
        Regardless of whether Thatcher’s evidence established a
prima facie case of retaliation for the remaining acts, the VA of-
fered legitimate, non-retaliatory reasons to support both actions.
As to the decision not to return her to Bay Pines, the VA official
testified that she “wouldn’t be able to come back until Human
Resources formulated a disciplinary action” in response to the
fact-finding investigation. The VA official also testified that Hu-
man Resources delayed taking any action because Thatcher’s re-
quest for disability retirement was pending. In opposition to
summary judgment, Thatcher argued that the VA’s reasons for
keeping her at Largo “lack[ed] credibility.” But she provided no
evidence to indicate that those reasons were false or that retalia-
tion was the true reason, as was her burden. See Brooks, 446 F.3d
at 1163.
USCA11 Case: 20-12476      Date Filed: 10/22/2021    Page: 10 of 10




10                    Opinion of the Court                20-12476

       Similarly, as to Thatcher’s claim that the fitness for duty
examination was retaliatory, the VA argued below that it ordered
the examination in response to the fact-finding investigation’s
conclusion that she had engaged in misconduct in multiple ways.
Thatcher presented no evidence indicating that the conclusions of
the fact-finding report were not the true reason that a fitness for
duty examination was ordered. Thatcher, therefore, failed to
meet her burden on her retaliation claims as well.
                                   III
       In sum, even if we assume, arguendo, that Thatcher has
implicitly preserved a challenge to the district court’s grant of
summary judgment, we conclude that she failed to submit evi-
dence giving rise to a genuine issue of fact as to any of her three
claims under the Rehabilitation Act. Thus, the district court did
not err in granting summary judgment to the VA, and we affirm.
      AFFIRMED.